Citation Nr: 1001839	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-39 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1964 to December 
1966.  He died on January [redacted], 2005.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS

1.  The Veteran died on January [redacted], 2005; the death 
certificate lists the immediate cause of death as non-
Hodgkin's Lymphoma (mantle cell type).

2.  Non-Hodgkin's Lymphoma was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be causally related to, or aggravated 
by, active service.

3.  The Veteran did not have any service-connected 
disabilities at the time of his death.

4.  The Veteran served in Korea from May 1965 to June 1966.


CONCLUSION

The cause of the Veteran's death was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1310 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3. 312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant, dated in September 
2005, VA informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  The correspondence did not 
notify the appellant that an effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  

Here, the Board finds that any defect with respect to the 
VCAA notice was harmless error.  First, as the claim is 
denied, in the decision below, an effective date is not being 
assigned; therefore, the appellant cannot have been 
prejudiced by a lack of notice regarding such an assignment.  
Second, the Board finds that any VCAA notice deficiency as to 
a DIC claim based on a condition not service connected, per 
Hupp, is not prejudicial to the appellant, as the evidence of 
record reflects that she had knowledge of what was required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  The November 2006 statement of the case 
(SOC) informed the appellant of the requirements for service 
connection, and the appellant's claim was subsequently 
readjudicated.  In addition, in the October 2008 supplemental 
SOC, the appellant was notified of the criteria for service 
connection based on herbicide exposure.  The appellant, in 
the December 2006 VA Form 9, substantive appeal, exhibited 
that she was aware of the requirement for medical evidence 
that the Veteran's death was causally related to herbicide or 
other chemical agents in service.  Finally, in a nine page 
letter, dated in March 2005, the appellant provided 
information regarding the effects of fuel oils and herbicides 
on human health, attached buddy statements, and referenced 
her husband's claim for service connection for non-Hodgkin's 
lymphoma pending at the time of his death.  Moreover, as the 
Veteran had not been service-connected for any disabilities 
at the time of his death, VA's duty to provide the appellant 
with a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her 
death; and an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, is not applicable.

Based on the above, the Board finds that the appellant was 
not prejudiced by any VCAA notice deficiency.  See Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup.Ct. April 21, 
2009); 556 U.S. _____ (2009); Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, service treatment records 
(STRs), written articles and reports, buddy statements, 
private medical records, U.S. Army and Joint Services Record 
Research Center (JSRRC) correspondence, internet articles, a 
"Report to Congress", and copies of documents from the 
claims files of other claimants.  Additionally, the claims 
file contains the appellant's statements in support of her 
claim, and statements of the Veteran.  The Board has 
carefully reviewed such statements, and concludes that there 
has not been identification of further evidence not already 
of record for which VA has a duty to obtain.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

In addition, certain chronic diseases, including 
arteriosclerosis and/or hypertension, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Service in Vietnam during the Vietnam Era together with the 
development of non-Hodgkin's lymphoma manifested subsequent 
to such service is sufficient to establish service connection 
for that disease.

The Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean Demilitarized Zone (DMZ) to 
defoliate the fields of fire between the front line defensive 
positions and the south barrier fence.  The treated area was 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the civilian control line.  There is no 
indication that the herbicide was sprayed in the DMZ itself.  
Both the 2nd and 7th Infantry Divisions, United States Army, 
had units in the affected area at the time Agent Orange was 
being used.  Field artillery, signal, and engineer troops 
also were supplied as support personnel during the time of 
the confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  If it is determined that a 
Veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.  See also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003.

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The appellant contends 
that the Veteran's January 2005 death from non-Hodgkin's 
lymphoma was related to alleged Agent Orange exposure while 
the Veteran was in Korea.  She also has averred that it was 
due to numerous chemicals, including diesel fuel, to which he 
was exposed during active service.

There is no evidence of record, and the appellant does not 
contend, that the Veteran served in the Republic of Vietnam.  
The Veteran had service in Korea from May 1965 to June 1966.  
There is no evidence, and the appellant does not contend, 
that the Veteran had service in Korea at any time between 
April 1968 through July 1969, when DoD confirms that Agent 
Orange was used.  The record reflects that the Veteran's 
service in Korea ended approximately two years prior to the 
first DoD confirmed use of Agent Orange along the Korean DMZ.  
In addition, the Board notes that the Veteran was no longer 
in active service at the time of the DoD confirmed use. 

As there is no evidence of record that the Veteran served in 
Korea during the applicable time period, the presumption of 
in-service exposure to herbicides is inapplicable.  
Therefore, presumptive service connection for the Veteran's 
non Hodgkin's lymphoma is not warranted. 38 C.F.R. §§ 3.307, 
3.309.

In the absence of a presumption of service connection, as 
noted in Combee, direct service connection may still be 
established with proof of direct causation.  In this regard, 
the appellant must provide evidence of a current disability, 
an in-service injury or disease, and a nexus between the 
current disability and the in-service injury or disease.  

In this case, the medical records indicate that the Veteran 
was diagnosed with non-Hodgkin's lymphoma in 1997.  Based on 
this, the Board finds that current disability, prior to the 
Veteran's death, has been clinically demonstrated, and thus 
the first element of service connection has been met.

The second criterion for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
In this case, the Veteran's DD Form 214 reflects that the 
Veteran' s military occupational specifically (MOS) was a 
light weapons infantryman.  It further reflects that he 
served in Korea for 13 months.  The appellant contends that 
the Veteran was exposed to Agent Orange and other chemicals, 
such as solvents and diesel fuels, while on active service.  
Specifically, she contends that the Veteran was exposed to 
such materials while maintaining his weapon, heating his 
living quarters, eating local food in Korea, and drinking 
local water in Korea.  (See letter dated in March 2005).  

There is no competent evidence of record which supports the 
appellant's contention of the Veteran's exposure to Agent 
Orange in this regard.  The evidence of record includes a VA 
request to the National Personnel Records Center (NPRC) 
requesting verification of any exposure to herbicides.  A 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) response, dated in February 2008, reflects 
that herbicides were used in Korea between 1967 and 1969; 
thus, there is no competent, credible evidence of record the 
Veteran was exposed to herbicides.  

The claims file contains numerous "buddy statements" 
detailing the use of herbicides, and fuels, in Korea.  The 
Board notes that some of these letters are apparently copies 
from other claimants' claims files, as they refer to other 
claimants.  In addition, the majority of the letters do not 
reference the Veteran's time frame in Korea.  As noted above, 
the Veteran served in Korea from May 1965 to June 1966.  

A statement by S.B., with regard to L.E.T., states that 
L.E.T. saw something being sprayed out of fire extinguisher 
type pumps to kill weeds and grass while in Korea in 1965 and 
1966.  The letter does not reflect who S.B. is, how S.B. 
obtained the information regarding L.E.T., or the content of 
the "fire extinguisher type pumps".  The Board finds that 
the statement has no probative value as it does not provide 
any first hand knowledge, or competent credible evidence, 
that herbicides were used in Korea in 1965 and/or 1966. 

A July 2004 statement by J.D. reflects that he reported that 
he served in Korea from May 1962 to April 1964.  He reports 
that once a month, or as needed, the U.S. Army would spray a 
defoliate in an area about 500 yards wide, with a truck 
and/or by aircraft.  He further noted that it had a "putrid 
odor".  A second letter from J.D., dated in October 2004 and 
notes that soldiers used kerosene to heat their tents.  The 
Board finds that J.D.'s statements are not probative of the 
appellant's claim as they reflect that J.D.'s service in 
Korea ended approximately one year prior to the Veteran's 
service in Korea.  

A statement by J.H.S. reflects that he reported that he 
entered military service in September 1966 and subsequently 
served in Korea and Vietnam.  He notes that diesel fuel was 
spread on the roads in Korea to "hold the dust down."  He 
also notes that diesel fuel was used to heat the soldiers' 
living quarters.  The statement is negative for any mention 
of Agent Orange.  The Board notes that J.H.S. did not serve 
in Korea at any time that the Veteran served in Korea, and 
that his statement lacks probative value.

Four statements, and numerous photographs, by S.W. reflect 
that he reported that he served in Korea from 1968 to 1969 
and was responsible for the application of herbicides in 
Korea.  A statement by R.W., dated in February 2005, reflects 
that R.W. reported transferring 55 gallon drums of hazardous 
material while stationed in Korea from 1969 to 1970.  The 
Board finds that these statements have no probative value as 
VA has already conceded that Agent Orange was used from April 
1968 through July 1969 along the Korean DMZ to defoliate the 
fields of fire.  However, this was almost two years after the 
Veteran completed his tour of duty in Korea. 

A statement by A.Q.V. reflects that the statement was made on 
behalf of a Veteran other that the appellant's spouse, and 
that A.Q.V. arrived at the DMZ in Korea in October 1966, more 
than 4 months after the Veteran's service in Korea ended.  He 
notes that there was dead foliage along the DMZ but also 
notes that he did not witness any spraying in 1966.  

A photocopy of a letter, by T.E.M., Jr., to the Veterans of 
Foreign Wars magazine, states: 

[D]ocuments show that herbicides were used 
in South Korea's DMZ as far back as 1963.  I 
personally witnessed spraying there during 
my tour in 1965 - 1966.  Fifty five gallon 
drums were striped in different colors.  
Their contents were sprayed around the fence 
line, guard towers, and observation posts.

The Board finds this letter to have no probative value.  It 
is not sworn or affirmed, does not provide specific dates or 
places, does not provide any indication as to how T.E.M. knew 
what chemical was being sprayed or even how often the 
material was sprayed.  In addition, it refers to 
"documents" but does not provide any indication as to what 
"documents" show that herbicides were used in Korea's DMZ 
as early as 1963 or whether such use was continuous.  

The Board notes that a copy of a report entitled "Final 
Report, Vegetation Control Plan CY 1968" is contained in the 
claims file.  The report notes that a Republic of Korea (ROK) 
VI Corps Chemical Officer reported that in late 1963, a small 
quantity of a commercial herbicide (2,4,D) was used in 
selected areas such as observation posts and guard posts to 
clear fields of fire.  The report notes that "[l]acking 
specific technical guidance, ROK Army forces applied 2,4,D to 
grassy areas unaware that 2,4,D is specific for broad leaf 
vegetation and has little or no effect upon annual and 
perennial grasses."  The report further notes that in 
October 1965, the 2nd U.S. Infantry's Division's request that 
herbicides be investigated for use in controlling growth 
within the anti-infiltration barrier was denied.  The report 
also notes that, in early 1967, it was found that vegetation 
within the DMZ had grown unencumbered since the Armistice and 
was an important part of the DMZ defensive problem.  As part 
of a study, small areas near, but South of, the DMZ were 
tested with herbicides.  It was not until March 1968, that 
the Commander, U.S. Forces, Korea was authorized to employ 
herbicides as part of the vegetation control program in 
Korea.  Thus, there is no evidence that the Veteran was 
exposed to any herbicides during his time in Korea from May 
1965 to June 1966.  To the contrary, the evidence reflects 
that during that time, the testing of herbicides was not 
approved, and that vegetation grew unencumbered.

The claims file also contains numerous written statements and 
emails from various individuals which do not mention 
herbicides or fuel, which state that oil was used on the 
roads in 1956 and 1957, that kerosene was used to heat living 
quarters, and that diesel fuel was exclusively used to heat 
living quarters.  There are also statements by individuals 
who state that they did not observe fuel being put on the 
roads, and had never heard of Agent Orange, but that weed 
killer was sprayed. 

The Board finds that the "buddy statements" contained in 
the claims file are not competent credible evidence that the 
Veteran was exposed to Agent Orange, or other chemicals while 
in Korea.  In sum, the statements provide differing views of 
what was seen and used, are generally not from the pertinent 
time frame, and do not contain credible evidence of what type 
of chemicals were used while the Veteran was stationed in 
Korea.  In sum, there is no competent credible evidence of 
record that the Veteran was exposed to herbicides while in 
service.  Without evidence of an in-service injury, a causal 
relationship between a current disability and active service 
cannot be made and service connection is not warranted.

The Board notes that the claims file contains a letter from 
Dr. A.M.A-K, dated in December 2003 which states that "there 
is at least as likely as not a link between the Veteran's 
exposure to herbicides, including Agent Orange, and the 
diagnosis of lymphoma."  A letter from Dr. S.G., dated in 
November 2003, states "there is data to suggest that 
lymphoma could be related to pesticide exposures.  I 
understand that [the Veteran] had pesticide exposure while he 
was in Korea."  Both opinions are based on the Veteran's 
unsupported reported history.  Medical opinions premised upon 
an unsubstantiated account of a claimant are of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  See also Owens v. Brown, 7 
Vet. App. 429 (1995).  

In addition, the opinion of Dr.S.G. does not provide a 
positive or negative correlation between the Veteran's 
lymphoma and active service.  His use of the term "could" 
is  too speculative in nature to be probative. See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a causal relationship).

With regard to the Veteran's exposure to other chemicals, to 
include diesel fuel and kerosene, even if the Board were to 
concede such exposure, there is no competent credible 
evidence of record which causally relates the Veteran's non-
Hodgkin's lymphoma to such exposure.  The private medical 
opinions noted above discuss only the possibility of a 
relationship between the Veteran's diagnosis and herbicide or 
pesticide exposure.  

The Board notes that the Veteran's service medical records 
are negative for any complaints of, or treatment for non-
Hodgkin's lymphoma (Mantel Cell Lymphoma (MCL)).  The 
Veteran's October 1966 report of medical examination for 
separation reflects no significant abnormalities of the 
Veteran.  It is noted that he had an urgency to void during 
daytime for one year with very minimal urethral discharge, no 
nocturia, and no dysuria.  Medication, one time, cleared it 
up for three weeks.  His lymphatics were noted to be normal, 
upon clinical evaluation. 

Finally, the Board acknowledges that the claims file contains 
numerous articles and reports on exposure to chemicals such 
as diesel fuel.  The Board notes that the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).   
In short, articles and treatises tend to be general in nature 
and tend not to relate to the specific facts in a given 
claim.  In the present case, the articles submitted by the 
Veteran fall into this general category.  Although the 
articles discuss exposure to chemicals and diesel fuel, none 
of the articles pertain specifically to this Veteran, and the 
articles are not combined with any opinion of a medical 
professional.  Therefore, this evidence is not probative with 
regard to the issue here on appeal.

The evidence of record reflects that the Veteran was first 
diagnosed with non-Hodgkin's lymphoma in December 1997.  The 
January 2005 death certificate lists the approximate interval 
from onset to death as seven years.  The Veteran separated 
from service in December 1966, 31 years prior to his 
diagnosis of non-Hodgkin's lymphoma.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000.)

In conclusion, the Veteran is not entitled to presumptive 
service connection for herbicide exposure, there is no 
competent credible evidence of record that he was exposed to 
herbicides in service, and there is no competent clinical 
evidence of record relating the Veteran's death from non-
Hodgkin's lymphoma to his military service, to include 
exposure to any types of fuel or other chemicals.  While the 
appellant may sincerely believe that the Veteran's death was 
related to his active service, she has not been show to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the above noted reasons, the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


